Case 1:19-cv-00051-SPW-TJC Document 34 Filed 04/27/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

PETER GREGORY MARCILLE,

CV 19-51-BLG-SPW-TJC
Plaintiff,

V. ORDER

VICTOR JOSEPH SANCHEZ and
John Does 1-3,

Defendants.

 

 

Upon the parties’ Joint Motion to Dismiss with Prejudice (Doc. 33), by and
between their counsel of record,
IT IS HEREBY ORDERED that the above-entitled cause is dismissed with

prejudice, with each party to bear their own costs and attorney’s fees.

ae
DATED this 7/7 ‘day of April, 2020.

 

SUSAN P. WATTERS
U. S. DISTRICT JUDGE
